Title: To James Madison from Josiah Meigs, 3 October 1815
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        3d October 1815
                    
                    I have the honor to transmit, herewith, for your approbation, a lease of a Salt Spring upon section 34 of township 11 in range 3, of the district of Steubenville: This lease was made by the Register of that district in August 1814 under directions from this office, but he omitted to send the lease till now. I have &C
                